            Case 1:21-cr-00119-AJN Document 5 Filed 02/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT                                                                    2/26/21
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
United States of America,                                              :
                                                                       :
                  -v-                                                  :   21-cr-119 (AJN)
                                                                       :
Hasanae Kirby,                                                         :       ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        An arraignment and initial conference for Defendant Hasanae Kirby is hereby scheduled

to occur on the week of March 8, 2021. The Court will confirm the precise date and time at a

later date. As requested, defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the proceeding begins.

        In light of the COVID-19 pandemic, there are significant issues related to in-person

proceedings. In advance of the proceeding, defense counsel shall confer with the Defendant

regarding waiving his physical presence and provide the attached waiver form to him. If the

Defendant consents and is able to sign the form (either personally or, in accordance with

Standing Order 20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file

the executed form at least 48 hours prior to the proceeding. In the event the Defendant

consents, but counsel is unable to obtain or affix the Defendant’s signature on the form, the

Court will conduct an inquiry at the outset of the proceeding to determine whether it is

appropriate for the Court to add the Defendant’s signature to the form. If the Defendant agrees

to proceed remotely, defense counsel shall indicate to the Court whether videoconference
          Case 1:21-cr-00119-AJN Document 5 Filed 02/26/21 Page 2 of 5




technology is reasonably available to him. If the Defendant does not consent to proceeding

remotely, defense counsel should notify the Court at least 24 hours prior to the proceeding.

       To the extent that there are any other documents relevant to the proceeding, counsel

should submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to

the proceeding. To the extent any documents require the Defendant’s signature, defense

counsel should endeavor to get them signed in advance of the proceeding as set forth above; if

defense counsel is unable to do so, the Court will conduct an inquiry during the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature. The parties

are advised to consult the Court’s Individual Practices in Criminal Cases well in advance of the

proceeding.

       SO ORDERED.

Dated: February 26, 2021                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge




                                                 2
                Case 1:21-cr-00119-AJN Document 5 Filed 02/26/21 Page 3 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING
                                   ,                                               21-cr-119 (AJN)
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies


____       Arraignment

           I have been given a copy of the indictment containing the charges against me and have reviewed it with
           my attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern
           District of New York to confirm that I have received and reviewed the indictment; to have the indictment
           read aloud to me if I wish; to enter a plea of either guilty or not guilty before the judge; and to have an
           attorney beside me as I do. By signing this document, I wish to advise the court that after consultation
           with my attorney I willingly give up my right to appear in person before the judge for my arraignment. By
           signing this document, I also wish to advise the court that I willingly give up any right I might have to have
           my attorney next to me for my arraignment so long as the following conditions are met. I want my
           attorney to be able to participate in the proceeding and to be able to speak on my behalf during the
           proceeding. I also want the ability to speak privately with my attorney at any time during the proceeding if
           I wish to do so.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of time
           in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney be permitted to represent my interests at the proceedings even though I will not be present.
             Case 1:21-cr-00119-AJN Document 5 Filed 02/26/21 Page 4 of 5



Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


____     Bail Hearing

          I am applying or in the future may apply for release from detention, or if not detained, for modification of the
          conditions of my release from custody, that is, my bail conditions. I understand that I have a right to appear in
          person before a judge in a courtroom in the Southern District of New York at the time that my attorney makes
          such an application. I have discussed these rights with my attorney and wish to give up theserights dueto the
          COVID-19 pandemicso long as the following conditions are met. I request that my attorney be permitted to
          make applications for my release from custody or for modification of the conditions of my release, even
          though I will not be physically present. I also want the ability to speak privately with my attorney at any time
          during the proceeding if I wish to do so.


Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name




                                                            2
             Case 1:21-cr-00119-AJN Document 5 Filed 02/26/21 Page 5 of 5



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          3
